Case 1:18-cv-00681-RJL Document 194-17 Filed 05/06/20 Page 1 of 3




                   EXHIBIT 16
5/6/2020                                   Gmail - Rich v. Butowsky
                    Case 1:18-cv-00681-RJL Document        194-17-- Privacy
                                                                     FiledAct waiver
                                                                            05/06/20 Page 2 of 3


                                                                                         Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky -- Privacy Act waiver
  3 messages

  Eden Quainton <equainton@gmail.com>                                                        Thu, Apr 16, 2020 at 2:04 PM
  To: "Gottlieb, Michael" <MGottlieb@willkie.com>
  Cc: Joshua Riley <jriley@bsfllp.com>, Meryl Governski <mgovernski@bsfllp.com>, "Hall, Samuel (SHall@willkie.com)"
  <SHall@willkie.com>, Kristin Bender <kbender@bsfllp.com>

    Mike,

    In order to respond to our subpoena for records relating to Aaron and Seth Rich, the FBI requires that Aaron waive any
    right to privacy with respect to information in the FBI's possession. Accordingly, please have your client execute the
    attached waiver as soon as possible and return a copy to me by email at your earliest convenience.

    Sincerely,

    Eden

    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com

           Privacy Act Release Form.pdf
           20K


  Gottlieb, Michael <MGottlieb@willkie.com>                                                  Thu, Apr 16, 2020 at 2:16 PM
  To: Eden Quainton <equainton@gmail.com>
  Cc: Joshua Riley <jriley@bsfllp.com>, Meryl Governski <mgovernski@bsfllp.com>, "Hall, Samuel" <SHall@willkie.com>,
  Kristin Bender <kbender@bsfllp.com>


    Eden,



    Thanks for this. Given the history of these exchanges pre-da ng your appearance in this case, I will need some
    addi onal informa on, including the iden ty of the person in the FBI that has requested this along with that person’s
    contact informa on. If you would like to forward me the communica on from the FBI making this request, we would
    be happy to review that as well.



    Once we have validated what it is the FBI is asking for from us, and who has made that request, we will respond
    promptly.



    Respec ully,



https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-a%3Ar8870825315344028085&simpl=msg-a%3Ar8872477794…   1/2
5/6/2020                                     Gmail - Rich v. Butowsky
                      Case 1:18-cv-00681-RJL Document        194-17-- Privacy
                                                                       FiledAct waiver
                                                                              05/06/20 Page 3 of 3
    Mike




    Michael Gottlieb
    Willkie Farr & Gallagher LLP
    1875 K Street, N.W. | Washington, DC 20006-1238
    Direct: +1 202 303 1442 | Fax: +1 202 303 2442
    mgottlieb@willkie.com | vCard | www.willkie.com bio



    From: Eden Quainton [mailto:equainton@gmail.com]
    Sent: Thursday, April 16, 2020 2:04 PM
    To: Go lieb, Michael <MGottlieb@willkie.com>
    Cc: Joshua Riley <jriley@bsfllp.com>; Meryl Governski <mgovernski@bsfllp.com>; Hall, Samuel
    <SHall@willkie.com>; Kris n Bender <kbender@bsfllp.com>
    Subject: Rich v. Butowsky -- Privacy Act waiver



                                                      *** EXTERNAL EMAIL ***

    [Quoted text hidden]




    Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
    information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain
    information that is confidential and legally privileged; email messages to non-clients are normally confidential and may
    also be legally privileged. Please do not read, copy, forward or store this message unless you are an intended
    recipient of it. If you have received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a
    limited liability partnership organized in the United States under the laws of the State of Delaware, which laws limit the
    personal liability of partners.



  Eden Quainton <equainton@gmail.com>                                                        Thu, Apr 16, 2020 at 2:22 PM
  To: "Gottlieb, Michael" <MGottlieb@willkie.com>
  Cc: Joshua Riley <jriley@bsfllp.com>, Meryl Governski <mgovernski@bsfllp.com>, "Hall, Samuel" <SHall@willkie.com>,
  Kristin Bender <kbender@bsfllp.com>

    Mike, here is the correspondence from FBI. I am sending a response today. I will indicate that I have forwarded the
    Privacy Act request to Mr. Rich's counsel and am waiting for a response.

    Sincerely,

    Eden
    [Quoted text hidden]
    --
    [Quoted text hidden]


     2 attachments
           Response_Aaron Rich v Butowsky (1).pdf
           78K
           Privacy Act Release Form.pdf
           20K



https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permthid=thread-a%3Ar8870825315344028085&simpl=msg-a%3Ar8872477794…   2/2
